BY ORDER OF THE COURT:
ORDERED upon mandate of the United States Supreme Court issued, May 23, 1984, which quashes the decision of this court filed April 20, 1983, 432 So.2d 97, we hereby adopt the decision of the United State Supreme Court issued April 23, 1984. — U.S. —, 104 S.Ct. 1852, 80 L.Ed.2d 381.
UPON APPELLEE’S MOTION FOR CLARIFICATION
PER CURIAM.
In adopting the decision of the United States Supreme Court issued April 23, 1984, as we did by order dated June 28, 1984, and in denying appellant’s Motion for Rehearing, as we did by order dated September 12, 1984, it was our intention and ruling that appellant’s conviction be affirmed on all accounts.
Appellee’s Motion for Clarification is granted as above stated.
Granted.
HERSEY, HURLEY and WALDEN, JJ., concur.